Citation Nr: 0713960	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-39 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral apical 
scarring of the lungs.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1972 to September 
1975 and from February 1991 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  VA 
afforded the veteran a respiratory examination in January 
2004.  While the report noted a diagnosis of chronic 
bronchitis with previous history of chronic pulmonary 
tuberculosis was noted, there was no pulmonary function test 
and the examiner did not attribute which pulmonary symptoms 
were due to the service-connected apical scarring of the 
lungs as opposed to any nonservice-connected pulmonary 
maladies.  On remand, a pulmonary function test must be 
provided and an opinion must be elicited to determine which 
pulmonary symptoms are related to his service-connected 
bilateral apical scarring of the lungs.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a VA pulmonary examination, to include 
pulmonary function testing.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed in 
conjunction with the examination. 

The examiner should identify all 
pulmonary disabilities and designate 
which symptoms are due to the service-
connected bilateral apical scarring of 
the lungs, especially any restrictive 
or obstructive defect found on 
pulmonary function tests.  The examiner 
should provide rationale for the 
opinion provided.  

2.	Upon completion of the foregoing 
development, the RO should readjudicate 
the issue on appeal.  All applicable 
laws and regulations should be 
considered. If the benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case SSOC.  An appropriate 
period of time should be allowed for 
response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




